By the Court:
At an election for school directors, held *337under the 2d and 3d sections of the act of March 14,1853' (S. & C. 1347), where one director for the full term of three-years and one director for an unexpired term of two years are-being chosen, a designation by the electors, upon the ballots,, of the terms of the persons voted for, is authorized by law, and such designation cannot be disregarded by the officers holding the election.
D. D. T. Gowen for relator.
Gharlesworth for defendant.
Judgment of ouster and induction as prayed for.